Citation Nr: 0931906	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to 
September 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In September 2007, the Board remanded the 
claim for additional development.  The Veteran has since 
relocated to North Carolina, and his file was transferred to 
the jurisdiction of the VARO in Winston-Salem North Carolina

In a July 2009 statement, the Veteran's accredited 
representative appears to raise claims for service connection 
for peripheral vascular disease and peripheral arterial 
disease secondary to post-phlebotic syndrome, renal disease 
secondary to medication use, and cardiovascular disease 
secondary to a psychiatric disorder.  The Board refers these 
issues to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate the Veteran 
is unemployable solely as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2004 and October 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  

TDIU

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the Veteran is 
solely unemployable as a result of his service-connected 
disabilities.  VA records show service connection has been 
established for three disorders:  post-phlebitic syndrome, 
left lower extremity, with eczematoid dermatitis, currently 
evaluated at 40 percent; appendectomy scar, currently 
evaluated at 30 percent; and depressive disorder, currently 
evaluated at 10 percent.  Combining these evaluations using 
the combined ratings table found in 38 C.F.R. § 4.25, the 
Veteran's combined service-connected disability rating is 60 
percent.  Thus, the schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) have not been met in 
this case.

The Board observes that the Veteran is in receipt of Social 
Security Benefits.  According to the March 2009 Social 
Security Bench Decision, these benefits are based on the 
Veteran's depression, peripheral vascular disease, renal 
failure, and coronary artery disease.  The Board notes that 
the Veteran is not service-connected for renal failure or 
coronary artery disease.  As such, it appears that the 
Veteran was found to be disabled by the Social Security 
Administration based on a combination of service-connected 
and non-service-connected disorders.

There is no medical evidence to suggest that the Veteran is 
unemployable as a result of his service connected 
disabilities alone.  A private examiner opined in 
September 2006 that the Veteran may have difficulty 
adequately understanding and following some instructions and 
directions as well as completing some tasks due to attention 
and concentration deficits secondary to PTSD (he is not 
service connected for PTSD) and depression, and it was noted 
that even attending work or maintaining a schedule would be 
difficult given the severity of psychiatric symptoms.  
However, this opinion does not indicate that the Veteran is 
unemployable or capable only of marginal employment.  On VA 
examination in May 2009, the examiner noted that the Veteran 
had not worked since 2003 because of his problems with 
posttraumatic stress disorder, hypertension, and diabetes 
(the Veteran is not service connected for hypertension or 
PTSD).  It was noted that the Veteran had recently been 
placed on Social Security Disability due to recent heart 
attacks.  The examiner noted that the Veteran had previously 
worked as a kitchen manager, was a high school graduate, and 
had an associate degree in hospitality and tourism.  The 
examiner listed the Veteran's disorders and noted that only 
three of them were service-connected.  He opined that the 
Veteran could do some kind of sedentary non-stressful work as 
long as he did not have to walk or stand for any length of 
time.  The Board finds the May 2009 VA examiner's opinion to 
be persuasive, as the examiner considered the Veteran's 
educational background, employment history, and performed a 
thorough examination before expressing his opinion.

The Board is mindful that in a July 2009 statement, the 
Veteran's accredited representative appears to raise claims 
for service connection for peripheral vascular disease and 
peripheral arterial disease secondary to post-phlebotic 
syndrome, renal disease secondary to medication use, and 
cardiovascular disease secondary to a psychiatric disorder.  
Unfortunately, these claims have not been developed and 
adjudicated by the RO; thus, they cannot be considered by the 
Board for the purposes of entitlement to a TDIU.  The record 
reflects that at this time, the Veteran is only service-
connected for his post-phlebitic syndrome, left lower 
extremity, with eczematoid dermatitis, appendectomy scar, and 
depressive disorder.  Non-service-connected disabilities 
cannot be considered when evaluating unemployability.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  None of the 
competent medical evidence of record shows that the Veteran 
is unemployable solely due to symptoms arising from his 
service-connected disorders alone.  Therefore, his claim for 
entitlement to TDIU must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization related to his service-connected disorders 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Veteran's service-
connected disorders are adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board finds the overall 
evidence of record as to his service-connected disabilities 
is not indicative of a marked interference with employment.  
The Board notes that the Veteran's current health condition 
is due to multiple non-service connected disabilities in 
addition to his service-connected injuries.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


